Citation Nr: 1741225	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1992.  She testified before the undersigned in an April 2017 Travel Board hearing, the transcript of which is included in the record.

The issue of an increased rating for the service-connected left hip disability has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A current right hip disorder has been found to be related to a service-connected right knee disability.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a right hip disorder is secondary to a service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that she has a right hip disorder that is secondary to her service-connected right knee disability.  The medical evidence is in conflict.

On one hand, an August 2012 VA examiner diagnosed right hip osteoarthritis but opined that the right hip disorder was less likely than not related to the service-connected right knee disability.  In support of this opinion, the examiner stated that VA treatment records showed that the Veteran was complaining of right knee pain causing her to favor her right hip.  However, during the August 2012 examination, her gait was rapid and with only the slightest hint of a limp.  

The examiner noted that, if she was favoring her right knee, then it would be expected for her to put more of her weight on her left leg.  Furthermore, she continued to work as a mail carrier which required that she get in and out of a vehicle and carry mail.  She was also overweight.  As such, the examiner noted that, although the Veteran did have significant right hip osteoarthritis, the major contributing factors were her weight and her job as a mail carrier.  However, the examiner did not address whether the right knee disorder was aggravated by a service-connected right knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the Board assigns this opinion lesser probative value.  

The Veteran also submitted an April 2017 nexus statement from Dr. W. N., her orthopedic VA surgeon.  Dr. W. N. indicated that VA treatment records had been reviewed and then opined that the Veteran's right hip disorder was caused by or a result of the service-connected right knee disability.  In support of this opinion, Dr. W. N. stated that the Veteran's severely deformed right knee had placed a lot of stress on the right hip leading to abnormal osteoarthritis.  VA treatment records dated in May 2017 indicate that the Veteran limped when she walked.  

Upon review of all the evidence of record, there is evidence weighing both for and against the claim.  In other words, the evidence discussed above is at least in equipoise as to whether the Veteran's right hip disorder is secondary to her service-connected right knee disability. Resolving all reasonable doubt in her favor, service connection for the right hip disorder, diagnosed as osteoarthritis, is warranted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of service connection for a right hip disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a right hip disorder as secondary to the service-connected right knee disability is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


